#166puricaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/08/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 10 and 13 have been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on  continuation of application 15442461, filed 02/24/2017 , which claims priority from Provisional Application 62299547, filed 02/24/2016, Provisional Application 62299601, filed 02/25/2016 15442461 and from Provisional Application 62307263, filed 03/11/2016. 

Drawings
The applicant’s drawings submitted 05/19/2019 and replacement drawings of Fig. 19 summitted on 03/18/2022 are accepted for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amended claim 13 now recites the phrase limitations for “incoupling diffractive optical elements configured to redirect incident light into the waveguide for propagation within the waveguide by total internal reflection” and “wherein the incoupling diffractive optical elements are configured to receive and incouple the light propagating away from the beam splitter and the light source”, which are not supported in the original specification or the drawings because there is no disclosure that the incoupling optical elements are diffractive optical elements. The disclosure, at most describes in embodiment of stacked waveguides (Fig. 6) where outcoupling optical elements 282-290 can be diffractive optical elements. Applicant has not pointed out where the new claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation may be supported (see MPEP 2163.04, Sec. I). For the purposes of examination the above incoupling optical elements will be treated broadly such that any incoupling optical element is diffractive to some extent. 
Claims 14-15 depend on claim 13 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson, of record, see Information Disclosure Statement dated, 08/03/2020) US 20140176818 A1 in view of Horimai et al. (hereafter Horimai, of  record, see Information Disclosure statement of 04/01/2022) WO 2015159726 A1 (where attached English language machine translation is referenced). 
Regarding independent claim 1, Watson teaches (see Figs. 1-4) a polarizing beam splitter (i.e. polarizing beam splitter in optical projector system e.g. 101, as 201, 301, paragraphs [01-02, 04-10, 18-23,32-36], see Figs. 1-4) comprising: 
an optically transmissive spacer having first and second opposing ends, and first and second opposing faces extending therebetween (i.e. as optically transmissive adhesive layer 228/328 with upper and lower ends and first and second face sides extending therebetween, as depicted in Figs. 1-3, paragraphs [32-36]), wherein the spacer has a length extending from the first to the second opposing end (i.e. as optically transmissive adhesive layer 228/328 has a length extending from upper to lower end, as depicted in Figs. 1-3, paragraphs [32-36]),
a first polarizer on the first opposing face (i.e. e.g. polarizer 226 on first face side of 228, as depicted in Figs. 1-2, and equivalents in Fig. 3, 326, paragraphs [32-36]); and 
a second polarizer on the second opposing face (i.e. polarizer 225 on second face side of 228, as depicted in Figs. 1-2 and equivalents in Fig.3, 325 see paragraphs [32-36, 23-26]), 
wherein the spacer divided into first and second sections (i.e. as optically transmissive adhesive layer 228/328 with section parts at first and second face sides, as depicted in Figs. 1-3, paragraphs [32-36]), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. where 228/328 one section part is at the first face with e.g. 225, and the other section part is at other opposite face e.g. with 226, as depicted in Figs. 1-2, and equivalently for Fig. 3, see paragraphs [32-36]). 
But Watson is silent regarding a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, and divides the spacer (228/328) into first and second sections (i.e. 228/328 with one and other sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. 228/328 with one and other sections with corresponding opposite faces of 228/328, as noted above), and wherein the reflection-preventing polarizer extends only partially along the length of the spacer (2228/328).
Further, Horimai teaches in the same field of invention of a cube-shaped polarized beam splitter module (see e.g. Figs. 1-13, Title, Abstract, page 3 paragraphs 3-5, page 4 paragraphs 1-6, see Figs. 4-8) which is used in various optical devices, e.g. as polarizing beamsplitter) and further teaches a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer (i.e. a polarizing beam splitter module having a spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 sandwiching absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6) and divides the spacer into first and second sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. as 22,23,26 divides the space between right-angle prisms into first and second section, i.e. one with first polarization film e.g. 31,33,35,36 and one with second polarization film e.g. 32, 34, 37, Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6), and that the reflection-preventing polarizer extends only partially along the length of the spacer (i.e. because polarizing beam splitter module having spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 and spaces between absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, and where glass polarizer extends only partially along the whole length of the spacer, with polarization separation films, as depicted in Fig. 6, see page 3 paragraphs 3-5, page 4 paragraphs 1-6, providing further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt polarizing beam splitter and spacer transmissive adhesive layer spacer of Watson to include absorptive polarizing element i.e. glass polarizer in the spacer transmissive adhesive layer dividing the transmissive adhesive layer into sections at opposite faces with corresponding reflective polarizers, and with the absorptive polarizing element  extending only partially along the whole length of the spacer according to teachings of Horimai in order to provide further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Additionally, as the result of the combination, the combination of Watson and Weber thus also discloses and renders obvious that the reflection-preventing polarizer divides the spacer into two sections because the reflection-preventing polarizer is inserted into transmissive adhesive layer spacer, and that the reflection-preventing polarizer extends only partially along the length of the spacer because length of the glass polarizer is smaller and extends only partially along the whole length of the spacer  as length of sides of prisms (e.g. 12, 13), with polarization separation films and any air gaps, see Figs. 4, 6, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract, and also  since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04).
Regarding independent claim 10, Watson teaches (see Figs. 1-4) a display system comprising a polarizing beam splitter (i.e. optical projector system with polarizing beam splitter e.g. 101, as 2021, 302, paragraphs [01-02, 04-10, 18-26,32-36], see Figs. 1-3) comprising: 
an optically transmissive spacer having first and second opposing ends, and first and second opposing faces extending therebetween (i.e. as optically transmissive adhesive layer 228/328 with upper and lower ends and first and second face sides extending therebetween, as depicted in Figs. 1-3, paragraphs [32-36]), wherein the spacer has a length extending from the first to the second opposing end (i.e. as optically transmissive adhesive layer 228/328 has a length extending from upper to lower end, as depicted in Figs. 1-3, paragraphs [32-36]),
a first polarizer on the first opposing face (i.e. e.g. polarizer 226 on upper side of 228, as depicted in Figs. 1-2, and equivalents in Fig. 3, 326, paragraphs [32-36]); and 
a second polarizer on the second opposing face (i.e. polarizer 225 on lower side of 228, as depicted in Figs. 1-2 and equivalents in Fig.3, 325 see paragraphs [32-36, 23-26]); and 
wherein the spacer divided into first and second sections (i.e. as optically transmissive adhesive layer 228/328 with section parts at first and second face sides, as depicted in Figs. 1-3, paragraphs [32-36]), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. where 228/328 one section part is at the first face with e.g. 225, and the other section part is at other opposite face e.g. with 226, as depicted in Figs. 1-2, and equivalently for Fig. 3, see paragraphs [32-36]); 
a light source (light source 155, paragraphs [22-26]); 
a spatial light modulator (reflective imager 131, paragraphs [22-26]; and 
a reflector (i.e. mirror 139, paragraphs [25-26]), 
wherein the polarizing beam splitter (i.e. 101 as e.g. 201, 301) is configured to: 
reflect light from the light source towards the reflector (i.e. as 101/201 reflects light 153 from source 155 towards reflector 139, paragraphs [25-27]); 
transmit light from the reflector to the spatial light modulator (i.e. as 101/201 transmits  light 155 from reflector 139 towards imager 131, paragraphs [25-27]); and reflect light from the spatial light modulator such that the light propagates away from the polarizing beam splitter and the light source (i.e. as 101/201 reflects light 157 from 131  away from 101/201 and 155 to exit the optical projection system, paragraphs [25-27], as depicted in Figs. 1-2).  
But Watson is silent regarding a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, and divides the spacer (228/328) into first and second sections (i.e. 228/328 with one and other sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. 228/328 with one and other sections with corresponding opposite faces of 228/328, as noted above), and wherein the reflection-preventing polarizer extends only partially along the length of the spacer (2228/328).
Further, Horimai teaches in the same field of invention of a cube-shaped polarized beam splitter module (see e.g. Figs. 1-13, Title, Abstract, page 3 paragraphs 3-5, page 4 paragraphs 1-6, see Figs. 4-8) which is used in various optical devices, e.g. as polarizing beamsplitter) and further teaches a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer (i.e. a polarizing beam splitter module having a spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 sandwiching absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6) and divides the spacer into first and second sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. as 22,23,26 divides the space between right-angle prisms into first and second section, i.e. one with first polarization film e.g. 31,33,35,36 and one with second polarization film e.g. 32, 34, 37, Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6), and that the reflection-preventing polarizer extends only partially along the length of the spacer (i.e. because polarizing beam splitter module having spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 and spaces between absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, and where glass polarizer extends only partially along the whole length of the spacer, with polarization separation films, as depicted in Fig. 6, see page 3 paragraphs 3-5, page 4 paragraphs 1-6, providing further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt polarizing beam splitter and spacer transmissive adhesive layer spacer of Watson to include absorptive polarizing element i.e. glass polarizer in the spacer transmissive adhesive layer dividing the transmissive adhesive layer into sections at opposite faces with corresponding reflective polarizers, and with the absorptive polarizing element  extending only partially along the whole length of the spacer according to teachings of Horimai in order to provide further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Additionally, as the result of the combination, the combination of Watson and Weber thus also discloses and renders obvious that the reflection-preventing polarizer divides the spacer into two sections because the reflection-preventing polarizer is inserted into transmissive adhesive layer spacer, and that the reflection-preventing polarizer extends only partially along the length of the spacer because length of the glass polarizer is smaller and extends only partially along the whole length of the spacer  as length of sides of prisms (e.g. 12, 13), with polarization separation films and any air gaps, see Figs. 4, 6, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract, and also  since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04).
Regarding claim 2, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first polarizer and the second polarizer (as polarizers 226, 225, equivalents 126, 125) are configured to transmit light of a same polarization (i.e. as polarizers 226,225 pass the same p-polarization light e.g. light 155, as depicted in Figs. 1,2,4, paragraphs [26, 32-36]).  
Regarding claim 4, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 226,326 (426) e.g. multilayer optical films, wire grid,  see paragraphs [18, 32-34]). 
Regarding claim 5, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the second polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 225,325, (425) e.g. multilayer optical film, thin film polarizer, see paragraphs [18, 32-34]). 
Regarding claim 7, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the optically transmissive spacer (e.g. 228, 328) comprises one or more of a glass or a polymer (as spacer includes glass polarizer, as per combination with Horimai, see base claim 1 above). 
Regarding claims 8 and 16, the Watson-Horimai combination teaches the invention as set forth above and further teaches that reflection-preventing polarizer is an absorptive polarizer (i.e. as due to combination with Horimai where glass polarizer is absorption polarizing filter, see page 3 paragraph 3-6, page 4 paragraphs 1-6). 
Regarding claims 9 and 17, the Watson-Horimai combination teaches the invention as set forth above, and Watson further teaches that  the absorptive polarizer extends parallel to the first and second opposing faces (i.e. as optically transmissive layer of Watson as modified with polarizing element e.g. absorption glass polarizer, that extends parallel to the first and second opposing faces, as depicted in e.g. Figs. 6, 4 of Horimai, as applied to Watson).  
Regarding claim 11, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the reflector and the spatial light modulator are on opposite sides of the polarizing beam splitter (i.e. as 139 and 131 are on opposite sides of PBS 101, as 202, 301, as depicted in e.g. Figs. 1, 2, 4, paragraphs [23-26,32-35]), and wherein the light source is positioned to output light to the polarizing beam splitter in a direction orthogonal to an optical path extending from the reflector to the spatial light modulator (i.e. as source 155 outputs light to PBS 101, 201,301 orthogonal to an optical path extending from 139 to 131, as depicted in e.g. Figs. 1, 2, 4, paragraphs [23-26,32-35]).  
Regarding claim 12, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) further comprising a refractive optic (e.g. projection lens 142, paragraphs [25-26, 32-33]) configured to receive the light propagating away from the polarizing beam splitter and the light source, and to transmit the light towards a viewer (i.e. as 142 is projection lens is receiving light from 101, 201,391 and as projection lens it projects light towards a viewer or a screen, see paragraphs [02, 19, 26], as depicted in Figs. 1-2).    
Regarding claim 19, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 226,326 (426) e.g. multilayer optical films, wire grid,  see paragraphs [18, 32-34]). 
Regarding claim 20, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the second polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 225,325, (425) e.g. multilayer optical film, thin film polarizer, see paragraphs [18, 32-34]). 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson) US 20140176818 A1 Horimai et al. (hereafter Horimai, of  record, see Information Disclosure statement of 04/01/2022) WO 2015159726 A1 (where attached English language machine translation is referenced), and further in view of Bruzzone et al. (hereafter Bruzzone, of record, see Information Disclosure Statement dated, 05/01/2019) US 6486997 B1. 
Regarding claims 3 and 18, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that first and second opposing faces are parallel to one another but is silent that they are curved along a length dimension of the plate.
However, Bruzzone teaches in the same field of invention of projection system with wide-angle polarizing beam splitter including a curved polarizing beam splitter (see Figs. 1-7, Title, Abstract, col. 1 lines 14-40, col. 4 lines 1-43, col. 10 line 32-col. 11 line 45), and further teaches that the plate is a curved plate (i.e. as e.g. PBS 550 has a curved plate, as depicted in e.g. Figs. 5-7, col. 10-32-col. 11 line 45, which can be advantageously used in place of one or more beam shaping lenses various projection systems, as e.g. called micro displays which project directly into the viewer's eye in heads up displays, see e.g. Bruzzone, col. 10 line 55-col. 11 line 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing beam splitter plate design of Watson and Horimai to include curved plate polarizing beam splitter design according to teachings of Bruzzone in order to provide higher light output and/or replace or augment other optical components, i.e. to advantageously use curved design in place of one or more beam shaping lenses in various projection systems, as e.g. micro displays which project directly into the viewer's eye in heads up displays (see e.g. Bruzzone, col. 10 line 55-col. 11 line 5, col. 4 lines 1-4). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson) US 20140176818 A1 Horimai et al. (hereafter Horimai, of  record, see Information Disclosure statement of 04/01/2022) WO 2015159726 A1 (where attached English language machine translation is referenced), and further in view of Weber et al. (hereafter Weber, of record) US 20080151371 A1,
Regarding claim 6, the Watson-Horimai combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first and the second polarizers are a some type of polarizer (i.e. as 226,326 (426) and 225,325, 425), e.g. multilayer optical films, polymeric film,  see paragraphs [18, 32-34]), but is silent that the polarizers are a same type of polarizer. 
However, Weber further teaches that that the polarizers are a same type of polarizer (i.e. as hybrid polarizer includes reflective polarizer birefringent stacks multilayer film 11 with materials 113, 115, as e.g. 220, 260 or 442, 446, with optically transmissive element e.g. absorbing polarizer 140, 240, 340 or 444 in-between,  see paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7, providing high blocked light state and achieving very high contrast over a wide range of viewing angles that is exceptionally valuable for display technology, see paragraphs [40-44, 50, 73]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson to specify the polarizers are a same type of polarizer in order to provide high blocked light state and achieving very high contrast over a wide range of viewing angles that is exceptionally valuable for display technology, (see Weber paragraphs [40-44, 50, 73]).

Claims 13-14  is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson) US 20140176818 A1 Horimai et al. (hereafter Horimai, of  record, see Information Disclosure statement of 04/01/2022) WO 2015159726 A1 (where attached English language machine translation is referenced), and further in view of Border et al. (hereafter Border, of record, see Information Disclosure Statement dated, 05/01/2019), US 8488246 B2. 
Regarding claim 13, the Watson-Horimai combination teaches the invention as set forth above, but is silent further comprising a waveguide comprising: incoupling diffractive optical elements configured to redirect incident light into the waveguide for propagation within the waveguide by total internal reflection; and outcoupling diffractive optical elements, wherein the incoupling optical elements are configured to receive and incouple the light propagating away from the beam splitter and the light source (i.e. 101,201 and 155), and wherein the outcoupling diffractive optical elements are configured to outcouple the incoupled light out of the waveguide and towards a viewer.  
However, Border teaches in the field of augmented reality eyepieces and their control technologies ( similar to the present disclosure relates to an augmented reality eyepiece, associated control technologies, and applications for use, and more specifically to software applications running on the eyepiece, see e.g. col. 1 lines 48-51, col. 14 line 34-col. 15 line 17, 54-col. 16 line 42, 61-col. 17 line 46), and further teaches a waveguide (e.g. 8906 optical waveguide or optical fiber, as waveguides 9104, 9106 e.g. Figs. 89-92) comprising: incoupling diffractive optical elements configured to redirect incident light into the waveguide for propagation within the waveguide by total internal reflection (i.e. as input ports 8922, 8924 diffraction gratings as input ports redirect and in-couple light into the waveguide e.g. 8906 light travels inside the waveguide, optical fiber by total internal reflection, col. 14 line 34-col. 15 line 17, 54-col. 16 line 42, Figs. 89-91); and outcoupling diffractive optical elements (output ports 8926 diffraction grating(s) as output port redirect and out-couple light out of the waveguide e.g. 8906, col. 14 line 34-col. 15 line 17, 54-col. 16 line 42, Figs. 89-91),
wherein the incoupling diffractive optical elements (including are configured to receive and incouple the light propagating away from the beam splitter and the light source (see e.g. waveguides 9104, 9106 acting with input diffractive ports, such as parts 8922 and 8924 as depicted in Fig. 88-92, see col. 16 lines 25-26, col. 14 line 34-col. 15 line 17, 54-col. 16 line 42), 
wherein the outcoupling optical elements are configured to outcouple the incoupled light towards a viewer (i.e. as output waveguides 9220, diffraction ports 8926, as output optical radiation 8928, see col. 14 line 34-col. 15 line 17, 54-col. 16 line 42, cal. 17 line 8-39). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson with the teachings of Border with waveguide with incoupling and outcoupling elements for the purpose of projecting the image to the user for viewing (Border, col. 20 lines 14-15).  The motivation would have been employ waveguides, which are much more inexpensive than optical lenses, and further reduce coast (see Border, col. 16 lines 39-43). 
Regarding claim 14, the Watson-Horimai-Border combination teaches the invention as set forth above, and Border teaches further comprising a stack of the waveguides (as waveguides 9106 as an arrayed waveguide grating, col. 16 lines 30-31). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson with the teachings of Border  to include stack of waveguides for the purpose of providing combined radiation to waveguides and since employing waveguides more inexpensive than optical lenses, and further thus reducing cost (Border, col 16 lines 31-33, col. 16 lines 39-43). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson) US 20140176818 A1 Horimai et al. (hereafter Horimai, of  record, see Information Disclosure statement of 04/01/2022) WO 2015159726 A1 (where attached English language machine translation is referenced), in view of Border et al. (hereafter Border, of record, see Information Disclosure Statement dated, 05/01/2019) a and further in view Schowengerdt  (of record, see Information Disclosure Statement dated, 05/01/2019) US 20150205126 A1. 
Regarding claim 15, the Watson-Horimai-Border combination teaches the invention as set forth above, including the outcoupling optical elements of each waveguide of the stack  (i.e. as outcoupling waveguides in the stack, see Border Fig. 89-92, see col. 16 lines 25-26, col. 14 lines 34-59), but  is silent that each waveguide of the stack is configured to output light with different amounts of divergence in comparison to the outcoupling optical elements of one or more other waveguides of the stack of waveguides.  
However, Schowengerdt teaches in the same field of invention of virtual reality and augmented reality imaging and visualization systems (the present disclosure relates to virtual reality and augmented reality imaging and visualization systems, paragraph [02]), and further teaches wherein each waveguide of the stack is configured to output light with different amounts of divergence in comparison to one or more other waveguides of the stack of waveguides (Depending upon the diffraction configuration, the beams may came out parallel collimated, as depicted in Fig. 211 for convenience, or in a diverging fan configuration if representing a focal distance closer than optical infinity, paragraph [0264)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson with the teachings of Schowengerdt as presented above, for the purpose of representing a closer viewing distance relative to the eye (Schowengerdt, paragraph [0065]). The motivation is self-evident (i.e., it presents a closer viewing distance which is advantageous).

Response to Arguments

Applicant’s arguments filed in the Remarks dated 07/08/2022 with respect to claims 1 and 10 have been fully considered but are not persuasive.
Specifically, applicants argue on pages 6-8 that the cited prior art of Watson alone or in combination with the cited prior art of Horimai does not disclose or render obvious the amended claim limitations of claims 1 and 10, namely (1)  “a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, wherein the reflection-preventing polarizer divides the spacer into first and second sections, the first section comprising the first opposing face and the second section comprising the second opposing face, and wherein the reflection-preventing polarizer extends only partially along the length of the spacer”, because allegedly the glass polarizer of Horimai does not extent only partially along the whole length of the spacer. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in the rejection above, Watson teaches most of the limitations in claim 1 and 10, as  Watson teaches (see Figs. 1-4) a polarizing beam splitter (i.e. polarizing beam splitter in optical projector system e.g. 101, as 201, 301, paragraphs [01-02, 04-10, 18-23,32-36], see Figs. 1-4) comprising: 
an optically transmissive spacer having first and second opposing ends, and first and second opposing faces extending therebetween (i.e. as optically transmissive adhesive layer 228/328 with upper and lower ends and first and second face sides extending therebetween, as depicted in Figs. 1-3, paragraphs [32-36]), wherein the spacer has a length extending from the first to the second opposing end (i.e. as optically transmissive adhesive layer 228/328 has a length extending from upper to lower end, as depicted in Figs. 1-3, paragraphs [32-36]),
a first polarizer on the first opposing face (i.e. e.g. polarizer 226 on first face side of 228, as depicted in Figs. 1-2, and equivalents in Fig. 3, 326, paragraphs [32-36]); and 
a second polarizer on the second opposing face (i.e. polarizer 225 on second face side of 228, as depicted in Figs. 1-2 and equivalents in Fig.3, 325 see paragraphs [32-36, 23-26]), 
wherein the spacer divided into first and second sections (i.e. as optically transmissive adhesive layer 228/328 with section parts at first and second face sides, as depicted in Figs. 1-3, paragraphs [32-36]), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. where 228/328 one section part is at the first face with e.g. 225, and the other section part is at other opposite face e.g. with 226, as depicted in Figs. 1-2, and equivalently for Fig. 3, see paragraphs [32-36]). 
But Watson is silent regarding a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, and divides the spacer (228/328) into first and second sections (i.e. 228/328 with one and other sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. 228/328 with one and other sections with corresponding opposite faces of 228/328, as noted above), and wherein the reflection-preventing polarizer extends only partially along the length of the spacer (2228/328).
Further, Horimai teaches in the same field of invention of a cube-shaped polarized beam splitter module (see e.g. Figs. 1-13, Title, Abstract, page 3 paragraphs 3-5, page 4 paragraphs 1-6, see Figs. 4-8) which is used in various optical devices, e.g. as polarizing beamsplitter) and further teaches a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer (i.e. a polarizing beam splitter module having a spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 sandwiching absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6) and divides the spacer into first and second sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. as 22,23,26 divides the space between right-angle prisms into first and second section, i.e. one with first polarization film e.g. 31,33,35,36 and one with second polarization film e.g. 32, 34, 37, Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6), and that the reflection-preventing polarizer extends only partially along the length of the spacer (i.e. because polarizing beam splitter module having spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 and spaces between absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, and where glass polarizer extends only partially along the whole length of the spacer, with polarization separation films, as depicted in Fig. 6, see page 3 paragraphs 3-5, page 4 paragraphs 1-6, providing further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt polarizing beam splitter and spacer transmissive adhesive layer spacer of Watson to include absorptive polarizing element i.e. glass polarizer in the spacer transmissive adhesive layer dividing the transmissive adhesive layer into sections at opposite faces with corresponding reflective polarizers, and with the absorptive polarizing element  extending only partially along the whole length of the spacer according to teachings of Horimai in order to provide further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Additionally, as the result of the combination, the combination of Watson and Weber thus also discloses and renders obvious that the reflection-preventing polarizer divides the spacer into two sections because the reflection-preventing polarizer is inserted into transmissive adhesive layer spacer, and that the reflection-preventing polarizer extends only partially along the length of the spacer because length of the glass polarizer is smaller and extends only partially along the whole length of the spacer  as length of sides of prisms (e.g. 12, 13), with polarization separation films and any air gaps, see Figs. 4, 6, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract, and also  since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04).
Specifically, Watson already shows that the spacer can be divided into first and second sections (i.e. as optically transmissive adhesive layer 228/328 with section parts at first and second face sides, as depicted in Figs. 1-3, paragraphs [32-36]), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. where 228/328 one section part is at the first face with e.g. 225, and the other section part is at other opposite face e.g. with 226, as depicted in Figs. 1-2, and equivalently for Fig. 3, see paragraphs [32-36]). However, Watson as noted is silent regarding a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, and divides the spacer (228/328) into first and second sections (i.e. 228/328 with one and other sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. 228/328 with one and other sections with corresponding opposite faces of 228/328, as noted above), and wherein the reflection-preventing polarizer extends only partially along the length of the spacer (2228/328). Therefore, Horimai was relied upon, as Horimai teaches in the same field of invention of a cube-shaped polarized beam splitter module (see e.g. Figs. 1-13, Title, Abstract, page 3 paragraphs 3-5, page 4 paragraphs 1-6, see Figs. 4-8) which is used in various optical devices, e.g. as polarizing beamsplitter) and further teaches a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer (i.e. a polarizing beam splitter module having a spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 sandwiching absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6) and divides the spacer into first and second sections), the first section comprising the first opposing face and the second section comprising the second opposing face (i.e. as 22,23,26 divides the space between right-angle prisms into first and second section, i.e. one with first polarization film e.g. 31,33,35,36 and one with second polarization film e.g. 32, 34, 37, Figs. 4-8, see page 3 paragraphs 3-5, page 4 paragraphs 1-6). Moreover, Horimai teaches that the reflection-preventing polarizer extends only partially along the length of the spacer i.e. because polarizing beam splitter module having spacer between two right-angle prisms having two polarizers as polarization separation films e.g. 31-32, 33-39 and spaces between absorption polarizing flat glass polarizer e.g. 22, 23, 26, as depicted in e.g. Figs. 4-8, and where glass polarizer extends only partially along the whole length of the spacer, with polarization separation films, as depicted in Fig. 6. (see page 3 paragraphs 3-5, page 4 paragraphs 1-6).  Hence, Horimai teaches that the reflection-preventing polarizer extends only partially along the length of the spacer. Moreover, the motivation for combination was provided as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt polarizing beam splitter and spacer transmissive adhesive layer spacer of Watson to include absorptive polarizing element i.e. glass polarizer in the spacer transmissive adhesive layer dividing the transmissive adhesive layer into sections at opposite faces with corresponding reflective polarizers, and with the absorptive polarizing element  extending only partially along the whole length of the spacer according to teachings of Horimai in order to provide further absorption of separated polarization component of light as e.g. p-polarized light beam that has passed through the polarization separation film is incident on the flat glass polarizer, and the mixed s-polarized light is removed by absorption by the polarizing filter function of the flat glass polarizer, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract). 
Additionally, as the result of the combination, the combination of Watson and Weber thus also discloses and renders obvious that the reflection-preventing polarizer divides the spacer into two sections because the reflection-preventing polarizer is inserted into transmissive adhesive layer spacer, and that the reflection-preventing polarizer extends only partially along the length of the spacer because length of the glass polarizer is smaller and extends only partially along the whole length of the spacer  as length of sides of prisms (e.g. 12, 13), with polarization separation films and any air gaps, see Figs. 4, 6, allowing for improved contrast and alleviated wavefront aberration see page 3 paragraphs 3-5, page 4 paragraphs 1-2, Abstract, and also  since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04). Regarding Applicant’s argument that the drawings that are not to scale cannot be relied upon for evidence of actual proportions, it is noted that actual proportions are not recited in the claim, nor are any exact ratios or other numerical values given regarding the difference in length of the spacer compared to the reflection-preventing polarizer. The claim language only recites that reflection-preventing polarizer extends only partially along the length of the spacer, or that the reflection-preventing polarizer length is smaller than the length of the spacer, which is a feature that Horimai clearly shows in Figs. 4-8, and specifically, when lengths of glass polarizer in Fig. 6 is compared to the length of the glass polarizer in e.g. Figs. 4-5, 7-8. 
In response to applicant's argument against the combination due to alleged relative dimensions performing differently, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, this argument is unclear because no actual difference in relative dimensions is recited in the claims. Therefore, it is unclear how would performances be affected by relative dimensions, as e.g. the difference in length can be a minute fraction, or close to the entire length of the spacer. 
The above replies also apply to claim 10 having the same claim limitation as claim 1. 
No additional substantial arguments were presented in the Remarks dated 07/08/2022 after page 8. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872